Mollison, Judge:
The appeals for reappraisement enumerated in the schedule attached hereto are from findings of value by the appraiser as to certain plywood exported from Finland in the years 1955 and 1956.
*552The appeals have been submitted for decision upon stipulation of ’counsel limiting the appeals to the merchandise which was advanced in^value by the appraiser and appraised on the basis of home market value. Upon the basis of the stipulated facts, I find, as to such merchandise, that foreign value, as defined in section 402(c), Tariff Act of 1930, as amended, is the proper basis for the determination of the value of such merchandise, and that such value, in each instance, is the appraised unit value, less 4 per centum, packed.
As to the merchandise which was appraised on the basis of the entered invoice unit values, the appeals for reappraisement, having been abandoned, are dismissed.
Judgment will issue accordingly.